DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2022.
Applicant’s election without traverse of Group I in the reply filed on 1/13/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0144], line 3, it states “the sheet metal member 103.” Examiner believes this should be changed to –the sheet metal member 30--.   
Appropriate correction is required.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some the specification in the detailed description describes reference character 30 as the “sheet metal member,” a specific piece in the structure. However, there are many instances in the specification where the phrase “sheet metal member” is used to describe another piece, that has no relation to “sheet metal member 30.” Some instances of this occurs in paragraphs [0020], [0116], [0121], [0130], [0144], [0145], [0151], [0155], [0171], [0184], [0192], [0193], and [0206].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 5, it states “a through hole passed along an axial line of the fastener.” The language is unclear. Examiner suggests changing the language to “passed along” to increase clarity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-184668A to Toshihiko et al. (Toshihiko).
	Regarding claim 1, Toshihiko discloses having a vehicle seat (1, see Figure 1), comprising: a seatback frame including a pair of side members (10) extending vertically along either side thereof and providing a structural framework of a seatback (see Figures 3-6); a plate member (8 – back board) positioned behind the seatback frame and including an extension extending in an outboard direction from the side member located on an outboard side of the seatback frame (see Figures 3-6, where 8 extends past 10); a mounting member (14) connected to the outboard side member (10); and an airbag module (12) positioned on a front side of the extension and connected to the outboard side member via the mounting member (see Figures 3-6), wherein a clearance is defined between the airbag module and the extension (see Figures 3-6 where there is a gap between 12 and the back facing portion of the back board 8).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,893,579 to Kimura et al. (hereinafter Kimura).
                        
                            1
                        
                    ) positioned behind the seatback frame (see Figure 3) and including an extension extending in an outboard direction from the side member located on an outboard side of the seatback frame (see Figures 3 in area by 32 and 31); a mounting member (12) connected to the outboard side member (11); and an airbag module (M) positioned on a front side of the extension and connected to the outboard side member via the mounting member (see Figure 3), wherein a clearance is defined between the airbag module and the extension (see space between M and back area in area of 31 and 32 in Figure 3).

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is discussed above in Toshihiko and Kimura, but each fails to disclose, alone or in obvious combination, the details of dependent claims 3-9.  Toshihiko and Kimura disclose having a seat airbag with details of claim 1, but do not .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are side airbag arrangements and their corresponding seat structure: US Patent 6,578,911 to Harada; US Patents 7,331,601; 7,891,701; and 8,075,053 to Tracht; US Patent 9,688,230 to Makita; and US Patent 9,707,917 to Shiga.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616